Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Lequinn Sarvis appeals the district court’s orders reducing his sentence pursuant to the Government’s Fed. R.Crim.P. 35(b) motion and denying Sarvis’ motion for a further reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.